Exhibit 10.1

2010 – 2012

Executive Performance Plan

Terms and Conditions

Awards: The Performance Shares will be earned on the Vesting Date (as defined
below) only to the extent that the performance goal thresholds for the
Performance Period are exceeded, with any unearned Performance Shares being
forfeited without notice on the Vesting Date. The performance measures are
internal growth for sales and operating profit over a three year period as
described in the 2010-2012 Executive Performance Plan Overview (the “Overview”).

Grant Date: February 19, 2010

Performance Period: The Company’s 2010-2012 fiscal years.

Vesting: Performance Shares are earned and vest on the Board meeting that occurs
closest to the third anniversary of the grant date, which Board meeting shall
occur in the same calendar year as the third anniversary of the grant date,
provided the Recipient remains continuously employed from the grant through such
date (the “Vesting Date”), except as otherwise provided herein. Upon the death,
Disability or Retirement of a Participant prior to the Vesting Date, Performance
Shares will continue to vest and such Participant will be eligible for a full
un-prorated award upon vesting. Recipients will forfeit, without further notice
and effective as of their date of termination any unvested Performance Shares if
their employment terminates prior to the Vesting Date for any reason other than
death, Disability or Retirement.

Change in Control: Notwithstanding the above, in the event of a Change in
Control, all Performance Shares will be considered fully earned and will be
payable at target promptly as practicable following the Change in Control. The
Compensation Committee may adjust the Performance Shares earned to the extent
the internal growth for sales and operating profit performance at that date
exceeds the target specified in the Overview, but in no case will the
Performance Shares earned be less than the target.

Dividends: Dividends are not paid on Performance Shares. After the Performance
Shares are vested and shares of the Company’s Common Stock are deposited in a
Merrill Lynch account for the Participant (net of taxes) soon after the Vesting
Date, dividends will be paid prospectively on all shares of such Company’s
Common Stock if and when declared by the Board of Directors.

Voting: Performance Shares are not entitled to any voting rights. After the
Performance Shares are vested and shares of the Company’s Common Stock are
deposited in a Merrill Lynch account for the Participant (net of taxes) soon
after the Vesting Date, the Participant will be entitled to voting rights on
such shares of the Company’s Common Stock.

Taxes: Prior to the delivery of any shares of Company Common Stock in settlement
of Performance Shares, the Company shall have the power and right to deduct or
withhold or require the Participant to remit to the Company an amount sufficient
to satisfy any federal, state, local, or foreign taxes of any kind which the
Company in its sole discretion deems necessary to be withheld or remitted to
comply with any applicable law, rule, or regulation. Participants will be deemed
to have elected to pay the withholding taxes owed by allowing the Company to



--------------------------------------------------------------------------------

withhold shares on the Vesting Date (and delivering to the Participant the net
shares of the Company’s common stock) having a Fair Market Value equal to the
amount sufficient to satisfy the Company’s minimum statutory withholding
obligations. The Participant is responsible for paying Participant’s taxes that
result from the granting or vesting of the Performance Shares. Taxes include
Federal taxes, social insurance or FICA taxes, and state and local taxes, or any
other tax, if applicable.

Administration: Soon after the Vesting Date, or the Change in Control, whichever
is applicable, but in any event within the same calendar year as the Vesting
Date or the Change in Control, the number of net shares of the Company’s common
stock earned will be deposited into a Merrill Lynch account. After the shares of
common stock are deposited following the Vesting Date, Participants can contact
Merrill Lynch at 1-866-866-4050 or 1-609-818-8669 (outside of the U.S., Canada
or Puerto Rico), or the Merrill Lynch Grand Rapids Office at 1-877-884-4371 or
1-616-774-4252 (outside the U.S., Canada or Puerto Rico) for customer service.

Communication: Target awards will be communicated to Participants during the
salary planning communication in late February and early March, when other pay
decisions such as market and performance adjustment, bonus and stock option
award are communicated. Participants will receive confirmation of the actual
number of Performance Shares earned during the first quarter of the 2013
calendar year.

Registration: Upon the depositing of the shares in the Merrill Lynch account,
shares of the Company’s common stock will be registered in the Participant’s
name. Participants can change the registration of the shares by calling Merrill
Lynch.

Disposition at Vesting: After the shares of the Company’s common stock are
deposited, Participants can leave the shares with Merrill Lynch, ask Merrill
Lynch to sell the shares, have a certificate issued to the Participant or have
the shares electronically transferred to another broker.

Benefits: Income from the 2010-2012 Executive Performance Plan will not be
included in earnings for the purposes of determining benefits, including
pension, S&I, disability, life insurance and other survivor benefits.

Insiders: After the Performance Shares vest and the net shares of Company Common
Stock are deposited, insiders cannot dispose of the shares of common stock
without prior approval of the Legal Department.

Clawback: If at any time (including after the vesting date but prior to payment)
the Committee, including any person authorized pursuant to Section 3.2 of the
2009 Long-Term Incentive Plan (“the Plan”) (any such person, an “Authorized
Officer”), reasonably believes that you have committed an act of misconduct as
described in this Section, the Committee or an Authorized Officer may suspend
your right to participate in the Executive Performance Plan pending a
determination of whether an act of misconduct has been committed. If the
Committee or an Authorized Officer determines you have engaged in any activity
that is contrary or harmful to the interest of the Company or any of its
subsidiaries, including, but not limited to, (i) conduct relating to your
employment for which either criminal or civil penalties against you may be
sought, (ii) breaching your fiduciary duty or deliberately disregarding any of
the Company’s (or any of its subsidiaries’) policies or code of conduct,
(iii) violating the Company’s insider trading policy, (iv) accepting employment
with or



--------------------------------------------------------------------------------

serving as a consultant, advisor, or in any other capacity to an entity or
person that is in competition with or acting against the interests of the
Company or any of its subsidiaries, (v) directly or indirectly soliciting,
hiring, or otherwise encouraging any present, former, or future employee of the
Company or any of its subsidiaries to leave the Company or any of its
subsidiaries, (vi) disclosing or misusing any confidential information or
material concerning the Company or any of its subsidiaries, or
(vii) participating in a hostile takeover attempt of the Company, then the grant
of performance shares under the Plan and all rights thereunder shall terminate
immediately without notice effective the date on which you perform such act of
misconduct, unless terminated sooner by operation of another term or condition
of this award or the Plan. In addition, if the Committee determines that you
engaged in an act of fraud or intentional misconduct during your employment that
caused the Company to restate all or a portion of the Company’s financial
statements (“Misconduct”), you may be required to repay to the Company, in cash
and upon demand, any payment in shares under the EPP made during the plan year
of the misstatement. The return of EPP payment is in addition to and separate
from any other relief available to the Company due to your Misconduct. For
anyone who is an executive officer for purposes of Section 16 of the Exchange
Act, the determination of the Committee shall be subject to the approval of the
Board of Directors

Other Plan Provisions: The 2010-2012 Executive Performance Plan was adopted
under the Plan and is subject to all the provisions of the Plan, including those
related to the ability of the Board of Directors to amend the Plan, the
Executive Performance Plan or any awards thereunder. Nothing in this summary,
the Overview, or the Plan shall confer upon the Participant any right of
continued employment. Capitalized terms not defined herein shall have the
meaning given such term in the Plan.

This plan summary is subject to the actual plan document and any additional
terms and conditions as determined by the Compensation Committee of the Board of
Directors.

Issued February 2010